PALMER, J.,
concurring. I join in parts II, III and IV of the majority opinion. I concur separately with respect to part I, however, because I believe that the trial court unduly limited the voir dire examination of Nancy Thompson by the defendants, Charles McDougal and John Ruffin, relative to the admissibility of her prior inconsistent statement under States. Whelan, 200 Conn. 743, 513 A.2d 86, cert. denied, 479 U.S. 994, 107 S. Ct. 597, 93 L. Ed. 2d 598 (1986), and its progeny. Nevertheless, I am convinced that, in the circumstances of this case, *539the trial court’s improper application of Whelan was harmless.
Before endeavoring to explain why, in my judgment, the defendants’ voir dire examination of Thompson regarding her prior inconsistent statement was unduly truncated, I believe that it is necessary first to make explicit what is implicit both in the majority opinion and in our cases following Whelan, namely, that a trial court, before admitting into evidence a statement that satisfies the four Whelan conditions,1
2still must determine whether that statement is sufficiently reliable to be admitted as substantive evidence} In other words, the Whelan criteria constitute a minimum threshold that must be met in order for the prior inconsistent statement to be admitted. Although it is true that, in the vast majority of cases, compliance with the Whelan conditions will suffice to satisfy the reliability requirement,3 a case may arise in which the Whelan conditions *540have been met, but the circumstances under which the witness gave the statement were so coercive as to render it inherently unreliable. For example, if a trial court were to find that a prior written statement that was inconsistent had been extracted from a witness by death threats or torture, the court undoubtedly would preclude the state from introducing the statement even though it had been signed by the witness, the witness had personal knowledge of the facts stated therein, and the witness testified at trial and was subject to cross-examination.
Because a statement that satisfies the Whelan conditions nevertheless may be unreliable and, therefore, inadmissible, a party opposing the admission of the statement on such grounds must be afforded a meaningful opportunity to adduce facts in support of that claim. Indeed, that is what the defendants sought to do in this case when, out of the presence of the jury and prior to the court’s ruling on the admissibility of Thompson’s prior inconsistent statement, defense counsel asked Thompson, “Did [the police] tell you what would happen to you if you didn’t sign the statement?” Upon objection by the state, and after the trial court had indicated that the question was beyond the scope of the inquiry contemplated by Whelan, the defendants stated that the witness would have testified that she was “threatened and intimidated” into providing the statement. A statement that has been obtained by such means might not be sufficiently rehable for use as substantive evidence, notwithstanding its compliance with the four Whelan criteria. Consequently, I believe that the trial court should have allowed Thompson to answer the question regarding such alleged threats and intimi*541dation.4 A careful examination of the record, however, reveals that the trial court’s failure to allow the defendants to question Thompson about the allegedly coercive circumstances surrounding her statement was harmless because the evidence adduced during the trial demonstrates convincingly that Thompson’s statement was sufficiently reliable so as to render it admissible for substantive purposes.5
Thompson first was examined by the state in the presence of the jury. She testified that she actually had made the comments to the police contained in the statement and that she had attempted to be truthful and accurate when she provided the statement. Because her trial testimony differed in certain respects from the written statement that she previously had given to the police,6 the state sought to introduce that prior statement under Whelan. The trial court then excused the *542jury and allowed the parties to conduct a voir dire examination of Thompson regarding her prior statement. On direct examination by the state, Thompson testified that: (1) she had read the statement and made a correction to it; (2) the statement contained language indicating that it had been made voluntarily; (3) she had initialed it in several places; and (4) she had signed it. On cross-examination by the defendants, Thompson testified that: (1) she had made the written statement at the police station; (2) she had been induced to travel to the station against her free will; and (3) she had not given the statement of her own free will. Thompson also testified, however, that she had been told by the police that she was free to leave the police station. The defendants then asked Thompson, “Did [the police] tell you what would happen to you if you didn’t sign the statement?” The state objected to the defendants’ question, and the trial court sustained the objection. After a colloquy between the court and counsel regarding the admissibility of a prior inconsistent statement under Whelan, the trial court indicated that further examination of Thompson outside the presence of the jury was unnecessary, that the state was entitled to introduce Thompson’s prior written statement under Whelan, and that the defendants were free to cross-examine Thompson in the presence of the jury regarding the circumstances surrounding her prior statement.
*543After the parties had discussed which portions of Thompson’s prior statement were to be published to the jury, defense counsel made the following claim: “Respectfully, Judge, had I been allowed to continue, I think we would have learned that she was put into a — the police came to her home, put her into a police car, brought her to a police station, put her into a room in a detective bureau, and threatened and intimidated her. And [they] had already prepared at least some portions of this statement before her arrival there.”7 The trial court again rejected the defendants’ request for the opportunity to voir dire Thompson regarding whether her prior written statement was coerced, and the pertinent portions of Thompson’s statement then were admitted into evidence by the court.
Thereafter, however, the defendants were afforded a full opportunity to cross-examine Thompson, in the presence of the jury, regarding her statement and the circumstances surrounding it. Thompson’s testimony, during both the voir dire examination and the examination before the jury, belies the defendants’ claim that they were prejudiced because the trial court unduly truncated their voir dire examination of Thompson.
On cross-examination by the defendants in the presence of the jury, Thompson testified that she had been driven to the police department by a police officer who had represented to her that he wanted her to go to the station to discuss a matter unrelated to this case.8 Thompson also testified that she was told by the police that, in light of certain statements that Ruffin and his accessory, Torik Baldwin, had made, she could face *544criminal charges due to her involvement with members of the “Nation” gang.9
On redirect examination by the state, Thompson indicated that she had been taken to the courthouse to speak with the state’s attorney prior to giving her statement to the police, and that she previously had refused to give a written statement to the police on March 29, 1994. Thompson also testified that the police had offered to relocate her and to help her stay in school. Thompson then testified that she did not want to cooperate with the police but that she had done so to avoid being treated as a confederate of the Nation gang or being used as an alibi witness by Ruffin or by Baldwin.10
The essence of Thompson’s testimony, therefore, was that she did not want to give the authorities a statement, but that she did so after the police, who had persuaded her to go to the police station by misrepresenting their real interest in speaking to her, warned her that the defendants might seek to use her as an alibi witness, and that she faced possible charges stemming from her *545involvement with the Nation gang.11 Even if we assume, arguendo, that Thompson’s testimony is true, these police practices simply do not support a claim that the statement had been extracted from her “against her . . . will” or by use of “threat[s] and intimidat[ion].” Because the investigative techniques allegedly employed by the police were entirely legitimate, it cannot reasonably be argued that her statement was the product of duress, coercion or undue pressure such that the statement’s reliability might seriously be called into question.12 The tactics used by the police to induce Thompson to provide a statement were, instead, grist for the cross-examination mill; see, e.g., State v. Hopkins, 222 Conn. 117, 125, 609 A.2d 236 (1992) (“[a]lthough these factors are relevant and proper matters for cross-examination, they go to the weight of the evidence and not its admissibility”); and the record clearly reveals that the defendants were afforded wide leeway, in the presence of the jury, in questioning Thompson regarding the circumstances surrounding the production of her statement. It bears emphasis, moreover, that Thompson herself previously had testified that she had attempted to provide the police with a truthful and accurate statement concerning the events in question. Under the circumstances, it therefore is clear that the defendants cannot prevail on their claim that the statement lacked sufficient indicia of reliability to be admitted as substantive evidence.13
Accordingly, I concur in the result reached in part I of the majority opinion.14

 “In Whelan, we adopted the rule allowing the substantive use of a prior inconsistent statement if: (1) the statement is in writing; (2) it is signed by the declarant; (3) the declarant has personal knowledge of the facts set forth in the statement; and (4) the declarant testifies at trial and is subject to cross-examination.” State v. Hopkins, 222 Conn. 117, 123, 609 A.2d 236 (1992); see also State v. Borrelli, 227 Conn. 153, 158-59, 629 A.2d 1105 (1993). We have held “that a tape recording of a prior statement may be admitted even though it was not signed because the recording of the witness’ voice imparts the same measure of reliability as a signature.” (Internal quotation marks omitted.) State v. Borrelli, supra, 158-59 n.5.


 I disagree with the dissent’s suggestion that such a requirement was made clear in State v. Grant, 221 Conn. 93, 100, 602 A.2d 581 (1992). Although we consistently have indicated that reliability is the critical factor in determining whether a declarant’s prior inconsistent statement may be admitted for substantive purposes, we also have suggested that satisfaction of Ihe four Whelan conditions is the sine qua non of reliability. Indeed, the difficulty encountered by the able trial court in this case in attempting to apply the principles enunciated in Whelan and its progeny suggests that we heretofore have not made our applicable principles sufficiently clear.


 As we statedin Whelan, “[a]lthoughthe requirement that prior statements be written and signed by the declarant is not an absolute guaranty of reliability, it does provide significant assurance of an accurate rendition of the statement and that the declarant realized it would be relied upon.” State v. *540Whelan, supra, 200 Conn. 754; see also State v. Grant, 221 Conn. 93, 100, 602 A.2d 581 (1992). We further noted that “the likelihood of fabrication is slight and the risk of coercion, influence or deception is greatly reduced” when the four Whelan conditions have been met. State v. Whelan, supra, 753.


 Of course, the trial court would not have been bound to credit the witness’ testimony regarding the existence of police threats or intimidation. Indeed, for the reasons stated hereinafter, I do not believe that the record of this case supports a contrary conclusion even if Thompson’s testimony is credited in its entirety.


 Any claim that the defendants were prejudiced because the trial court unduly truncated the Whelan hearing must focus on the evidence that would have been adduced during the defendants’ voir dire examination of Thompson but for the undue limitation placed on that questioning. In concluding that the trial court’s failure to allow the defendants an adequate opportunity to establish that Thompson’s prior inconsistent statement was unreliable, the dissent improperly focuses on the fact that Thompson’s prior written statement contained information that materially assisted the state in proving its case, rather than on the harm that inured to the defendants by virtue of the limitation placed on their voir dire examination of Thompson.


 Thompson’s statement was dated May 6, 1994, and she testified on June 16 and 17, 1994. The portion of her statement that was submitted to the jury reads as follows: “Before we left the south end [Ruffin] said to Torik [Baldwin], ‘If you are going to do something, come on. If you are not going to do nothing, don’t come.’ I saw a large gun in a carrying bag, and underneath the bag were some smaller guns. These guns were on the floor, near the back seat.
“There was also a second car there, the one which Smash [Wooten] and Dwayne [Goethe] came up on. This car I believe is Dwayne’s, because I *542seen him in it before. When we left the south end, Dwayne, Smash and Marcellus [Ruffin] went in the red car. We pulled off first, and they pulled off second.”
Thompson’s testimony at trial differed from this statement in three respects. First, she claimed not to remember exactly what Ruffin had said, characterizing it at trial as follows: “Only thing I know he said was um — if you coming, come. If you not — is you coming. Something.” Second, she claimed not to remember seeing the second car come with them. Neither defendant, however, was alleged to have been in that second car. The third, and only material, difference between Thompson’s statement and her testimony at trial was that she claimed at trial not to have seen several guns in the car, but, rather, a black, soft pouch about two feet long that looked like it had a gun in it.


 The defendants had earlier argued that further cross-examination of Thompson outside the presence of the jury would establish that the prior written statement “is not a statement by [Thompson].”


 According to Thompson, the officer told her that he wanted to discuss a complaint that Thompson had filed with the police department regarding a person who allegedly had been stalking her.


 Defense counsel had asked Thompson, “Did they say that anything would-—did [the police officer] say that anything would happen to you if you did not cooperate with his investigation?” Thompson replied, “The only thing he said was that people wrote statements down that I was down with [the] Nation and all this and I could get charged with all that other stuff.”


 Thompson testified that she cooperated “[b]ecause they told me [Ruffin] and them was saying all this stuff, writing alibis and saying all this other stuff when I went down there. . . . And they was telling me that everybody know, and that all this stuff, that you know, and they putting you down, they going to have you testify for them, and all this stuff. . . . Saying that everybody wanted me to come down here and sign these statements and stuff, and all this. I told them I didn’t want no part of this.” When Thompson was then asked by the state whether she had given a written statement, Thompson replied, “After they done told me all that about saying I was down with [the] Nation, saying that they were going to charge me for all that other stuff.” At no time did Thompson elaborate as to what she meant by “all that other stuff.” Furthermore, contrary to the claim made by the defendants, Thompson never testified that she had signed a form that already had been prepared for her by police.


 I note that there is nothing in the record to suggest either that Thompson was not a potential alibi witness or that she did not have some criminal exposure as a result of her involvement with the Nation gang.


 Thus, the dissent’s reference to the use of “the rack and the screw” bears no relevance to this case.


 Accordingly, I disagree with the dissent’s conclusion that it is necessary that this court remand this case so that the trial court can reconsider the admissibility of Thompson’s statement.


 The dissent also maintains that the statement provided by Ruffin’s sister, Ebony Phillips, should not have been admitted under Whelan because she *546was unable to read the statement, the statement had been given long after the events had occurred, and the statement had been composed by a police officer. Because the defendants failed to object to the admission of Phillips’ statement on these grounds at trial, I agree with the majority that the defendants have failed to preserve the issue on appeal.